Citation Nr: 1013110	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  07-10 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to service connection for bilateral plantar 
fasciitis (claimed as flat feet). 

2. Entitlement to a rating in excess of 10 percent for 
symptomatic status post patellar realignment procedure of 
the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1985 to 
November 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.

The issue of entitlement to an increased rating for the 
Veteran's service-connected left knee disability is 
addressed in the Remand below.  

The issue of service-connection for a neurological disorder 
of the left lower extremity as due to service-connected 
symptomatic status post patellar realignment procedure of 
the left knee has been raised by the record.  See September 
2006 VA examination report.  This claim has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over this 
issue and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Bilateral plantar fasciitis was not shown to be causally or 
etiologically related to the Veteran's service-connected 
left knee disability.


CONCLUSION OF LAW

Plantar fasciitis was not incurred in or aggravated by the 
Veteran's active duty military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veteran s Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable 
efforts to obtain relevant evidence in support of the 
claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veteran s Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in August 2006 prior to the initial 
adjudication of the claims. 

The Board observes that the pre-adjudicatory VCAA notice 
issued in August 2006 informed the Veteran of how VA would 
assist him in developing her claims, and her and VA's 
obligations in providing such evidence for consideration.  
This letter also advised her of the type of evidence 
necessary to establish service connection and how to 
substantiate disability ratings and effective dates.  Thus 
the VCAA notice requirements for the Veteran's claims were 
met prior to the October 2006 rating decision. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim for service 
connection and providing her with a VA examination.  The 
Veteran's private medical records and the report of a 
September 2006 VA examination were reviewed by both the AOJ 
and the Board in connection with adjudication of her claims.  
The Veteran has not identified any additional, relevant 
records that VA needs to obtain for an equitable disposition 
of the claim for service connection. 

With respect to the VA examination, the Board notes that 
when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the September 2006 VA 
examination is adequate for both the service connection 
claim.  In this regard, the Board notes that the examiner 
reviewed the claims file, noting particular relevant events 
contained in the treatment evidence, documented the 
Veteran's self-reported medical history and complaints, and 
examined the Veteran.  Taking all this evidence into 
account, the examiner provided an opinion as to service 
connection that was fully supported by a rationale.  Nothing 
in the record suggests that the examiner's findings were 
inconsistent with the treatment evidence of record or the 
opinion was based on an incomplete or inaccurate 
understanding of the relevant facts.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issue decided 
herein has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim for service connection without further development and 
additional efforts to assist or notify the Veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran ).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the 
claim.

II. Service Connection

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  In that decision, the Court 
held that the term "disability" as used in 38 U.S.C.A. § 
1110 referred to impairment of earning capacity, and that 
such definition mandated that any additional impairment 
(emphasis supplied) of earning capacity resulting from an 
already service-connected condition shall be compensated.

The regulation pertaining to secondary service connection 
was amended during the course of the Veteran's appeal, 
effective October 10, 2006, in order to conform VA's 
regulation to the Court's decision.  Under the revised 
regulation, the rating activity will determine the baseline 
and current levels of severity under the Schedule for Rating 
Disabilities (38 CFR Part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level. See 38 C.F.R. § 
3.310(b) (2007-2009).   This requirement was not contained 
in prior versions of the regulation.  See 38 C.F.R. § 3.310 
(2006).

As noted above, the current version of the regulation went 
into effect just prior to the initial adjudication of the 
claim, effective October 10, 2006.  The Board notes that the 
amendments to this section are not liberalizing.  Therefore, 
the Board will apply the former version of the regulation.

The Veteran contends that her bilateral plantar fasciitis 
developed as a result of altered body mechanics due to her 
service-connected left knee disability.  Therefore, she 
contends that she is entitled to service connection for 
bilateral plantar fasciitis on a secondary basis.  Because 
the Veteran does not contend, and the record does not 
reflect, that her plantar fasciitis was directly related to 
military service, the Board will not further address such a 
theory of entitlement.  See Robinson v. Mansfield, 21 Vet. 
App. 545, 559 (2008), aff'd Robinson v. Shinseki, 557 F.3d 
1355 (Fed. Cir. 2009) (holding that claims that have no 
support in the record need not be considered by the Board; 
the Board is not obligated to consider "all possible" 
substantive theories of recovery).

Initially, the Board notes that plantar fasciitis of the 
bilateral feet was diagnosed in a November 2005 private 
treatment record and at the September 2006 VA examination.  
However, there is no competent evidence relating this 
disorder to the Veteran's service-connected left knee 
disability.  The September 2006 VA examiner opined that the 
Veteran's bilateral plantar fasciitis was less likely as not 
due to or secondary to her service-connected left knee 
disability.  His rationale for this opinion was the symmetry 
of findings upon physical examination, and the Board notes 
that the foot examination did not indicate any findings for 
one foot that were not present for the other foot.   

The Board acknowledges the Veteran's statements as to the 
etiology of her bilateral plantar fasciitis.  Laypersons are 
competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the Veteran 
may speak to her symptoms of plantar fasciitis and is 
competent to report that those symptoms started after her 
left knee problems.  However, the fact that her left knee 
disability preceded the bilateral foot symptoms does not 
establish causation.  In cases such as these, only a 
competent medical professional can opine as to a 
relationship between the two.  Absent competent evidence of 
a causal nexus, service connection for bilateral plantar 
fasciitis is not warranted.

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  However, as reflected by the above discussion, 
the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for bilateral 
plantar fasciitis.  Therefore, the claim must be denied.
  

ORDER

Service connection for plantar fasciitis is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of 
Appeals for Veterans Claims (Court) held that a claim for a 
total rating based on unemployability due to service- 
connected disability (TDIU), either expressly raised by the 
Veteran or reasonably raised by the record involves an 
attempt to obtain an appropriate rating for a disability and 
is part of the claim for an increased rating.  The Veteran 
has asserted that she is unable to get a stable job because 
of her service-connected left knee disability.  While she 
was afforded a VA examination in August 2006 addressing her 
left knee disability, the examination report does not 
contain a discussion of the impact of this disability on her 
ability to obtain or maintain gainful employment.  
Therefore, further development is warranted to ascertain 
whether the appellant's symptoms attributable to the 
service-connected disorder render the Veteran unemployable. 

The Court has held that a TDIU claim may not be denied 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran's disability does not prevent 
her from performing work that would produce sufficient 
income to be other than marginal.  Friscia v. Brown, 7 Vet. 
App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 
(1994).  In Friscia, the Court specifically stated that VA 
has a duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
appellant's service- connected disability has on the ability 
to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) 
(2009); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In light of the 
above, the Board finds that the Veteran requires a current 
VA examination to ascertain whether unemployability due to 
service-connected disability is demonstrated.

Inasmuch as the most recent medical evidence is over 31/2 
years old and the Board is remanding the case for a medical 
opinion addressing employability, the Board is of the 
opinion that a new examination would be probative in 
ascertaining the current severity of the Veteran's service 
connected knee disability.  The Board is of the opinion that 
a new VA examination is in order. The "duty to assist" 
requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following actions:

1. The RO should send the Veteran a 
duty-to-assist letter on the issue of 
entitlement to a total rating based on 
unemployability due to service-connected 
disability.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the Veteran for her service-
connected left knee disability since 
August 2006.  After securing the 
necessary release, the RO should obtain 
these records.

3. The Veteran also should be afforded 
an examination by an examiner with 
appropriate expertise to determine the 
nature and extent of all functional 
impairment due to his service-connected 
right left knee disability.  The claims 
folder must be made available to and 
reviewed by the examiner.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.

The examiner should provide an opinion 
concerning the degree of severity of any 
lateral instability or recurrent 
subluxation of the knee.  If possible, 
the examiner should characterize the 
degrees as slight, moderate or severe, 
and indicate when in the record each 
degree is shown.  The examiner should 
also determine if the knee locks and if 
so the frequency of the locking.

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination 
in terms of the degree of additional 
range of motion loss.

The examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups, and, to the extent possible, 
provide an assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the examiner 
should assess the additional functional 
impairment on repeated use or during 
flare-ups in terms of the degree of 
additional range of motion loss.

To the extent possible, the examiner 
should distinguish the manifestations of 
the service-connected disability from 
those of any non service-connected 
disorders.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disabilities on the 
Veteran's ability to work.  In 
particular, the examiner should proffer 
an opinion as whether it is at least as 
likely as not (i.e. 50 percent or 
greater probability) that the Veteran's 
service-connected left knee disability 
renders her unemployable.  

The rationale for all opinions expressed 
should also be provided.

3. After taking any further development 
deemed appropriate, the RO should re-
adjudicate the issue on appeal with 
consideration of the Court's decision in 
Rice.  If the benefit is not granted in 
full, the appellant and her 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond 
before the case is returned to the 
Board.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time. The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
DAVID L. WIGHT 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


